DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the specification in paragraph 13 as filed recites “a tractor operative coupled to the trailer compartment”, whereas it should be corrected to recite --a tractor operatively coupled to the trailer compartment--, instead.  
Appropriate correction is required.

Claim Objections
Claims 9 and 11 are objected to because of the following informalities, wherein appropriate correction is required:
(1) Claim 9 recites “a tractor operative coupled to the trailer compartment”, whereas it should recite --a tractor operatively coupled to the trailer compartment--, instead.
(2) Claim 11 recites “operating the engine of at a speed greater than the nominal high speed” in the last two lines of the claim, whereas it should recite --operating the engine speed [[of]] or --operating the engine [[of]] at a speed greater than the nominal high speed--, instead.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-8 and 10-15 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Mizuma (US 20180222278 A1).
	As per claim 1, Mizuma discloses a transport refrigeration unit system (10) for cooling a trailer compartment (10t and/or 100), the transport refrigeration unit system (10) comprising: an engine (21 and related components) for controlling a cooling rate capacity (as described in at least paragraph 30), the engine (21 and related components) operable at a nominal high speed (e.g. 1500 rpm or higher) and a nominal low speed (e.g. any speed that is less than 1500 rpm; see at least paragraphs 53, 57 and 59); a controller (30) in operative communication with the engine (21 and related components) to control an engine speed of the engine (as described in at least paragraph 44); and a user interface (31 and related components) in operative see at least figures 4-6, and paragraph 64), the user interface (31 and related components) providing a high capacity cooling mode to a user (see “maximum performance mode” in figure 6; see also paragraph 59), wherein initiation of the high capacity cooling mode (“maximum performance mode”) includes the engine (21 and related components) operating at a speed greater (implied by the possibility to widely control the rotation speed as described in paragraph 53) than the nominal high speed (e.g. 1500 rpm or higher) to result in a high capacity cooling rate (evident from at least paragraphs 59, 60, 70, and 71).
	As per claim 2, Mizuma discloses the system further comprising a transport operating mode (see “performance control mode” in figure 6) of the engine (21 and related components) that includes operation of the transport refrigeration unit system (10) within a temperature control band (-1 through +2 degrees from the setpoint; as evidenced by the arrows in at least figure 6) while the trailer compartment is moving (the “performance control mode”, which uses low engine speeds, can be operated while the vehicle is moving in urban areas; see at least paragraph 57).
	As per claim 4, Mizuma discloses wherein the high capacity cooling mode (“maximum performance mode”) provides a single temperature change from a starting temperature (a high temperature, as described in paragraph 59, or +2 degrees as shown in figure 6) to a set point temperature (as shown in figure 6).
As per claim 5, Mizuma discloses wherein the starting temperature is an ambient temperature (e.g. a “high temperature”, as described in paragraph 59, or a temperature of the environment when the transport refrigeration system is first initiated for a particular day)1.
As per claim 6, Mizuma discloses further comprising an efficiency operating mode (see “performance control mode” or “low speed fixing”) of the engine (21 and related components), wherein operation in the efficiency operating mode (“performance control mode” or “low speed fixing”) includes the engine (21 and related components) operating at a speed (e.g. 1200 rpm) less than the nominal low speed (which can be any speed less than 1500 rpm, and above 1200 rpm; see at least paragraph 57 and figure 6).
	As per claim 7, Mizuma discloses wherein the user interface (31 and related components) allows a user to initiate the efficiency operating mode (e.g. by actuating switch 31a; see at least paragraph 56).
	As per claim 8, Mizuma discloses wherein the efficiency operating mode (“performance control mode” or “low speed fixing”) is available during operation of the transport refrigeration unit system (10) within a temperature control band (-1 to +2 degrees from the setpoint; as shown in at least figure 6).
As per claim 10, Mizuma discloses wherein the user interface (31 and related components) is a portable device (i.e. by virtue of being part of the portable trailer system; see at least paragraph 55).
	As per claim 11, Mizuma discloses a method of operating a transport refrigeration unit system (10) comprising: controlling a cooling rate capacity (as described in at least paragraph 30) of the transport refrigeration unit system (10) with an engine (21 and related components) e.g. 1500 rpm or higher) and a nominal low speed (e.g., any speed that is less than 1500 rpm; see at least paragraphs 53, 57 and 59); controlling an engine speed (as described in at least paragraph 44) of the engine (21 and related components) with a controller (30); and initiating a high capacity cooling mode (see “maximum performance mode” in figure 6) that includes operating the engine (21 and related components) at a speed greater than the nominal high speed (e.g. 1500 rpm or higher) to result in a high capacity cooling rate (evident from at least paragraphs 59, 60, 70, and 71).
As per claim 12, Mizuma discloses wherein initiating the high capacity cooling mode (“maximum performance mode”) is done with a user interface (31 and related components) that is in operative communication with the controller (see at least paragraphs 55, 58, 59 and 64).
As per claim 13, Mizuma discloses the system further comprising operating the high capacity cooling mode (“maximum performance mode”) for a duration of a single temperature change from an ambient temperature (e.g. a “high temperature” as described in paragraph 59, or a temperature of the environment when the transport refrigeration system is first initiated for a particular day)2 to a set point temperature (as shown in at least figure 6).
As per claim 14, Mizuma discloses the system further comprising operating the engine (21 and related components) in an efficiency operating mode (see “performance control mode” or “low speed fixing”) that includes the engine (21 and related components) operating at a speed (e.g. 1200 rpm) less than the nominal low speed (which can be any speed less than 1500 rpm, and above 1200 rpm; see at least paragraph 57 and figure 6).
“performance control mode” or “low speed fixing”) is available during operation of the transport refrigeration unit system (10) within a temperature control band (-1 to +2 degrees from the setpoint; as shown in at least figure 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuma (US 20180222278 A1), alone.
	As per claim 3, Mizuma discloses at least two operation modes, namely, the high capacity cooling mode (“maximum performance mode”; see figure 6 and paragraph 59), and the transport operating mode (“performance control mode”; see at least figure 6 and paragraph 60).
	However, it may not be readily apparent that Mizuma explicitly teaches wherein the high capacity cooling mode is not available during the transport operating mode.
Nonetheless, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the 3 
In the instant case, and as per (1), Mizuma explicitly describes the high capacity cooling mode (“maximum performance mode”) as being operated when a temperature inside of the container is high, such that the container is “first cooled down in a maximum performance mode” (emphasis added), wherein the compressor operates at a highest rotation speed and the engine operates at a high speed, unless a low speed fixing setting is selected (see paragraph 59). Mizuma then explicitly describes the transport operating mode (“performance control mode”) as being operated when the container temperature reaches a set temperature after the initial cool down, wherein “the operation mode shifts into a performance control mode in which the interior temperature of the container is controlled only by a rotation speed adjusting of the electric compressor 12 by the inverter device 24” (see paragraph 60). In essence, Mizuma appears to describe a particular sequence for activating each of the aforementioned operating modes. As per (2), in light of the above facts, one of ordinary skill in the art would recognize that there are only two finite predictable potential solutions for the availability of the operation modes: (A) wherein the high capacity cooling mode is available during the transport operating mode; or (B) wherein the high capacity cooling mode is not available during the transport operating mode. As per (3), one of ordinary skill in the art would recognize from the teachings of Mizuma, that each of the see temperature control bands of figure 6). Each one of the high capacity cooling mode (“maximum performance mode”) and the transport operating mode (“performance control mode”) is operated depending on the initial temperature of the container when the system is activated, which is evidence that the aforementioned potential solutions can pursued with a reasonable expectation of success, since the system is already capable of operating both modes. As per (4), one of ordinary skill in the art would recognize that either one of the aforementioned potential solutions can be pursued in order to maximize the efficiency of the system. For instance, one may desire to have both operating modes simultaneously available when the temperature of the container is subject to rapid changes and/or large swings, whereas one may desire to avoid the simultaneous availability of both modes when a fuel efficiency of the engine is desired, since the discrete operation of both modes would necessarily consume less fuel than the simultaneous operation thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Mizuma and to have modified them by having the high capacity cooling mode not be available during the transport operating mode, as a matter of trying a finite number of potential solutions, further in order to maximize the fuel efficiency of the engine, without yielding unpredictable results.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuma (US 20180222278 A1) in view of Grimm et al. (US 20050132736 A1), herein Grimm.
As per claim 9, Mizuma discloses wherein the user interface (31 and related components) is operatively coupled to the trailer compartment (via the system 10; see at least paragraph 55 and figure 2).
	However, Mizuma may not explicitly disclose wherein the user interface is located within a cab of a tractor, per se.
	On the other hand, Grimm, directed to a thermal management system for a vehicle, discloses wherein a user interface (222) that controls a thermal management system (200) is housed within a cab (110) of a trailer (100; see at least paragraph 39). 
	Grimm teaches that the user interface (222) allows an operator to operate a temperature control unit (204), in order to modify a desired temperature, operating function, or any other feature of the HVAC system via levers, buttons, switches, and/or dials (see at least paragraph 38). One of ordinary skill in the art would recognize that having the user interface located within the cab of the trailer would allow an operator to quickly and easily access and modify any operating parameters of the refrigeration system while the trailer is being driven.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Mizuma and to have modified them with the teachings of Grimm, by having the user interface located within a cab of a tractor, in order to allow ease-of-access to the controls of the refrigeration system by the operator of the trailer while said trailer is being drive, without yielding unpredictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 One of ordinary skill in the art would recognize that, given the Second Law of Thermodynamics, the temperature of the trailer would be in a steady-state (i.e. equilibrium state) with a surrounding environment, before the system is first operated to cool the trailer during a particular day.
        2 One of ordinary skill in the art would recognize that, given the Second Law of Thermodynamics, the temperature of the trailer would be in a steady-state (i.e. equilibrium state) with a surrounding environment, before the system is first operated to cool the trailer.
        3 See MPEP § 2143(I) (E).